Citation Nr: 1549526	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for right hip condition, claimed as secondary to a low back condition.

3.  Entitlement to service connection for a left hip condition, claimed as secondary to a low back condition.

4.  Entitlement to service connection for a left shoulder condition, claimed as secondary to a low back condition.

5.  Entitlement to service connection for left foot drop, claimed as secondary to a low back condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his back condition is due to service, and that his bilateral hip, left shoulder, and left foot drop conditions are secondary to his back condition.  

The Veteran was afforded a VA examination in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  With regard to the claimed low back condition, the March 2012 examiner opined that it is less likely than not incurred in service, reasoning that "the Veteran appears to have fractured his vertebrae prior to entering the military and this was not disclosed on his entrance exam.  He was medically discharged due to his back.  The incident in the military does not appear to have resulted in a fracture of his back.  He injured his back severely post-military when stepping thr[o]u[gh] a palate." 

As indicated by the examiner, the Veteran's November 1967 enlistment examination was silent for any history of back problems, and clinical evaluation of the spine/other musculoskeletal was normal.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).  As the examiner's opinion does not adequately address the "clear and unmistakable" standard, an addendum opinion is required.

Regarding the claimed secondary conditions, the examiner did not address secondary service connection based upon aggravation.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Therefore, an addendum opinion which properly addresses aggravation is also required, should service connection for a back disability be established as a result of the above-requested addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2012 VA examiner (or other qualified examiner, if unavailable) to provide an addendum opinion.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

The examiner must review the entire claims file, including a copy of this remand, and answer the following questions:
(a) Did the Veteran's claimed back condition clearly and unmistakably (undebatably) preexist service?  

(b) If the answer to question (a) is "yes," did the back condition clearly and unmistakably (undebatably) NOT undergo an increase in severity beyond natural progression during service?

(c) If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that the back disability had its onset in service or is otherwise the result of service?

(d) If and only if the Veteran's back condition clearly and unmistakably preexisted service and increased in severity beyond its natural progression therein, or clearly and unmistakably did not preexist active duty and is related to service, also please opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip, left shoulder, and foot drop conditions have been aggravated beyond their normal progression by the back disorder.

(In other words, although there has already been comment on causation, there additionally needs to be comment on the alternative possibility of aggravation since both can serve as grounds for secondary service connection.  Phrases such as "not due to" and "not related to" are generally insufficient to address the issue of aggravation.)

2.  After the above development is completed, re-adjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




